NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYNQOR, INC.,
Plaintiff~Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defenclants-Appellcmts,
AND
BEL FUSE, INC.,
Defendant-Appellant,
AND '
CI'IEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA M.ANUFACTURING CO.,
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
Before BRYSON, Circuit Judge.
0 R D E R
Cisco Systems, Inc. moves for leave to intervene in
these consolidated appeals and submits a motion for a
stay, pending appeal, of the injunction entered by.the
United States District Court for the Eastern District of
Texas. SynQor, Inc. opposes Cisco replies. _SynQor
moves for leave to file a surreply.
These motions stem from a patent infringement suit
brought by SynQor, Inc. against the defendants. SynQor’s
complaint alleged that the defendants’ bus converter
products infringed several of its patents. After the jury
rendered a verdict in favor of SynQor, the district court
granted SynQor’s motion for a permanent injunction The
defendants have appealed the injunction, and this court
temporarily stayed the injunction in part pending our
review of the defendants’ motions for a stay of the junc-
tion pending appeal,
Cisco, which was not a named defendant and did not
move to intervene in the trial court, now seeks to inter-
vene on appeal and moves to stay the injunction pending
appeal. Cisco’s motion argues, inter alia, that "because
the injunction will adversely, directly, and disproportion-
ately affect Cisco by disrupting its ability to manufacture
more than 200 products, Cisco has a substantial interest
in the subject matter of the appeal, and its interests are
not adequately represented by the supplier appellants."

3 SYNQOR V. ARTESYN TECH
Cisco was aware that this action was pending and was
aware of its interest in the matter but made no effort to
intervene in the trial court. Under such circumstances,
“[a] court of appeals may, but only in an exceptional case
for imperative reasons, permit intervention where none
was sought in the district court." McKen.na v. Pan Am.
PetroZeu,m Corp., 303 F.2d 778, 779 (5th Cir. 1962).
Cisco's argument that it is has a substantial interest in
the appeal and its simple assertion that its interests will
not be adequately represented by the appellants do not
meet its burden to obtain permission to intervene on the
side of the appellants in these circumstances. The motion
to intervene is denied. Because Cisco is not a party to
this appeal, its motion to stay the injunction is moot. `
According1y, _
IT ls ORDERED THAT:
(1) Cisco’s motion to intervene is denied. Cisco's mo-
tion for a stay is moot.
(2) SynQor's motion for leave to file a surreply is de-
nied.
FOR THE CoURT
MAR 0 3 2011 fs/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq. pugh
' ' U.S. PEALS FW
Steven Nelson W1ll1ams, Esq. TEg\|!.§'B§§AQPClRCun
Avin P. Sharma, Esq.
Michael J. Newton, Esq. HAR.O3 full
Alan D. Smith, Esq.
Earl Glenn Thames, Jr., Esq. mg HgRBA|_Y
Eric W. Benisek, Esq. CLEH{

SYNQOR V. ARTESYN TECH
S
Wil1iam F. Lee, Esq